NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Calista Mitchell on May 16, 2022.
The application has been amended as follows: 
Amend claim 1 as follows and ALLOW: “A method for providing neuroprotection from and/or treating a chronic neurodegenerative retinal or brain disorder or condition comprising administering to a subject afflicted with said disorder or condition an effective amount of lipoxin B4 (LXB4) and/or an analog thereof, wherein the chronic retinal or brain neurodegenerative disorder or condition is selected from the group consisting of glaucoma, retinal ischemia, diabetic retinopathy, diabetic macular edema, age related macular degeneration, retinitis pigmentosa, Alzheimer’s disease, multiple sclerosis, Parkinson’s disease, and amyotrophic lateral sclerosis.”
Amend claim 2, lines 1-2 as follows and ALLOW: “The method of claim 1, wherein the chronic neurodegenerative retinal or brain disorder or condition 
Amend claim 3, lines 1-2 as follows and ALLOW: “The method of claim 1, wherein the chronic neurodegenerative retinal or brain disorder or condition comprises hippocampal neuron, cortical neuron, optic”
Amend claim 4, lines 1-2 as follows and ALLOW: “The method of claim 1, wherein the chronic neurodegenerative retinal or brain disorder or condition comprises vision loss, reduced vision,”
Amend claim 5 as follows and ALLOW: “The method of claim 1, wherein the chronic neurodegenerative retinal or brain disorder or condition comprises vision loss or reduced vision.”
ALLOW claims 6-10 and 12.
Rejoin claims 23-25 and ALLOW.
Cancel claim 28.
Amend claim 29, line 1 as follows and ALLOW: “The method of claim 1, wherein the glaucoma is or comprises”
Cancel claim 30.
Rejoin and ALLOW claims 31-32.


Reasons for Allowance
The claimed invention is drawn to methods for providing neuroprotection from and/or treating chronic neurodegenerative retinal or brain disorders/conditions comprising administering to a subject afflicted with said disorder or condition an effective amount of lipoxin B4 (LXB4) and/or an analog thereof.  Petasis (US 2005/0203184) is representative of a variety of prior art all of which generically teach “new lipoxin analogs… [and] the use of these compounds for the treatments of various forms of inflammation, autoimmune disorders, and diseases… such as cancer” (Paragraph 0007), more specifically “inflammatory ophthalmic diseases… multiple sclerosis” and so on (claim 15), wherein “[t]hese new compounds are structural analogs of natural LX compounds, such as lipoxin A4, lipoxin B4, 15-epi-lipoxin A4, 15-epi-lipoxin B4” (Paragraph 0008).  Significantly, however, the embodiments of Petasis (as well as related prior art) are limited to lipoxin A4 and analogs thereof, and the administration thereof (see Paragraphs 0009, 0017, 0024, 0031, 0066, 0076, 0083, 0090.  Nowhere do the prior art embody lipoxin B4 or analogs thereof, or their administration, for the treatment of these conditions.   
Moreover, Serhan et al (US 6,627,658; of record) teach that LXA4 and LXB4 have opposite effects on angiogenesis, wherein “LXB4 and LXB4 analogs have the ability to stimulate regeneration and ingrowth of vascular or epithelial tissue in tissues that are in need of such stimulation” such as, in the case of “cardiovascular disease… [wherein] blood vessel occlusion can be partially compensated by the natural process of angiogenesis” and, as such “[t]he LXB4 compounds of the invention can be used to enhance the body’s natural ability to repair itself by undergoing natural angiogenesis” (Column 15, Line 50 to Column 16, Line 22).  
Given the unpredictability taught by Serhan et al, an ordinarily skilled artisan would not have reasonably expected that LXB4 or an analog thereof would find use in the treatment of diseases/conditions such as “inflammatory ophthalmic diseases… multiple sclerosis” and so on, which can be treated with LXA4 or an analog thereof, as taught by Petasis.  
Furthermore, there is nothing to suggest enhancing angiogenesis would be efficacious in the treatment of the claimed diseases/conditions.
For all the foregoing reasons, the claimed method is determined to be free of the art and non-obvious.  And since the method contains written support and could be practiced without undue experimentation, the claimed method is ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611